Filed 9/5/18; Certified for publication 10/2/18 (order attached)




 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                   DIVISION ONE


NICOLAS SCHULZ, a Minor, etc.,                             B277493
et al.,
                                                           (Los Angeles County
        Plaintiffs and Respondents,
                                                           Super. Ct. No. BC 537157)
        v.

JEPPESEN SANDERSON, INC.,
et al.,

        Defendants;

HERZOG, YUHAS, EHRLICH
& ARDELL, APC,

        Appellant.


     APPEAL from an order of the Superior Court of Los Angeles
County, William F. Fahey, Judge. Reversed.
     Herzog, Yuhas, Ehrlich & Ardell, Ian Herzog, Thomas F.
Yuhas, and Evan D. Marshall for Appellant Herzog, Yuhas, Ehrlich
& Ardell, APC.
     Nelson & Franekel and Gretchen M. Nelson for Amicus
Curiae Consumer Attorneys of California on behalf of Appellant
Herzog, Yuhas, Ehrlich & Ardell, APC.
      Kiesel Law and Paul R. Kiesel for Amici Curiae Kiesel Law
and Paul R. Kiesel on behalf of Appellant Herzog, Yuhas, Ehrlich &
Ardell, APC.
      Buchalter, Harry W.R. Chamberlain II; Glickman &
Glickman and Steven C. Glickman for Plaintiffs and Respondents
Nicolas Schulz, Tristan Schulz, Florian Schulz, and Lukas Schulz,
Minors, by Silke Schulz, their guardian ad litem.
                          _______________

      This case arises out of a wrongful death lawsuit, in
which appellant Herzog, Yuhas, Ehrlich & Ardell, APC (Herzog)
represented plaintiffs and respondents Silke Schulz and her
four young children.1 Silke’s husband Rainer died when the
plane he was piloting crashed just before landing at an airport in
Germany. Herzog obtained a settlement of $18,125,000 from the
manufacturers of the aircraft and from the providers of some of
the aircraft’s systems, maps, and charts, all of whose negligence
allegedly contributed to the crash. After a trial to determine the
allocation of the settlement funds among Silke, her four young
children with Rainer, Rainer’s two adult daughters from a previous
marriage, and Asia Today, the trial court allocated virtually all
the settlement proceeds to the minor children. The court awarded
Herzog 10 percent of the children’s funds as attorney fees, rather
than the 40 percent called for in the contingency fee agreement or
the 31 percent requested by Herzog. Herzog contends that the trial


      1  Herzog also represented Rainer Schulz’s company,
Asia Today, which claimed indemnity based on its settlement
with the estate of Rainer’s co-pilot, who also died in the crash.
The primary plaintiff in the case, Steven Spector, was appointed
to act as administrator of Rainer’s estate. Spector is not a party
to this appeal. Throughout this opinion, we refer to Rainer and
Silke Schulz by their first names in order to distinguish them.
No disrespect is intended.

                                  2
court abused its discretion by reducing its fee to 10 percent.
We agree and reverse.

             FACTS AND PROCEEDINGS BELOW
       At the time of his death, Rainer was the president and
co-owner with Silke of Asia Today. Silke had previously worked
alongside Rainer at Asia Today, but she left the business in 2010
when her first son Lukas was born. In 2011, the family expanded
to add triplets. The triplets were born prematurely, and two
suffered serious, permanent disabilities. At the time of his death,
Rainer was primarily responsible for the financial support of Silke
and the four children. Rainer also had two adult daughters from a
prior marriage, both of whom had been receiving financial support
from him at the time of his death.
       On March 1, 2012, Rainer was piloting a small Cessna
jet aircraft owned by Asia Today with a co-pilot and three other
passengers onboard on their way to Egelsbach airport near
Frankfurt, Germany. As the plane began its final approach, it
struck a grove of trees on a hilltop approximately two miles from
the runway, crashing and killing everyone on board.
       Before hiring Herzog, Silke consulted with aviation experts
to determine the cause of the crash. Two experts consulted the
preliminary report from the BFU, the German government agency
responsible for investigating air accidents, and concluded that pilot
error was the primary cause of the crash.2 The experts concluded
that Rainer disregarded standardized operating procedures and
failed to fly a stabilized approach, with the result that the plane


      2  The BFU report itself did not reach a conclusion regarding
the cause of the crash. The record includes one expert report, but
it does not specify whether the report came from Silke’s experts
or from those hired by the estate of the aircraft’s co-pilot, whose
representatives sued Asia Today and ultimately settled their claims
in a separate case.

                                  3
flew too fast too close to the airport, and when difficulty arose, he
and his co-pilot did not have the situational awareness or time to
recover. Attorneys for the estate of Rainer’s co-pilot also attributed
insufficient visibility as another potential cause of the crash.
The Egelsbach airport lacks the technology to allow pilots to land
relying solely on instruments, meaning that they must maintain
visual contact with the runway in order to land. At the time of the
accident, cloud cover may have been as low as 400 to 800 feet.
      Herzog agreed to represent Silke, her sons, and Asia Today
on a contingency basis. Herzog hypothesized that the Cessna’s
enhanced ground proximity warning system was not functioning
properly, and that as a result, a “[p]ull-up” warning sounded only
two seconds before impact. Herzog believed that if the warning
system had been functioning properly, it would have begun
sounding alarms 14 seconds before impact, which would have
allowed enough time for Rainer to avoid crashing. Herzog also
suspected that the aviation charts on which Rainer relied, which
did not fully describe the hills nor chart the crash site elevation,
may have contributed to the crash.
      Silke, together with Klaus Hoffman, the chief executive officer
of Asia Today, negotiated the terms of Herzog’s representation, with
the participation of Asia Today’s corporate attorneys. According
to Herzog, Silke and Hoffman considered several attorneys to
represent them in the case; they had the resources to pay for legal
representation on an hourly basis, but chose a contingency
arrangement because of, among other reasons, the risk that
the plaintiffs might not be able to recover enough to warrant the
expense of hourly fees. According to Herzog, the other attorneys
Silke spoke with would not take the case on a contingency basis. In
addition to the causation risk, Silke was aware that the defendants
might attempt to remove the case to Germany. Rainer and Silke
were German nationals, the chart manufacturer was a German
entity, and the accident had occurred in Germany. According to

                                  4
Herzog, removal to Germany would likely reduce the potential
value of the case to the plaintiffs, as damages awards in Germany
are typically smaller than in United States courts. Respondents
do not challenge this assertion.
        The fee agreement that Herzog negotiated with Hoffman
and Silke called for Herzog to receive 31 percent of any settlement
funds if the case settled at least 30 days before trial, and 40 percent
if it settled later. In discovery, plaintiffs learned that the chart
manufacturer had surveyed the area where the crash took place
a few months before the accident, but had not revised its charts
until after the crash. Herzog also discovered that the manufacturer
of the plane’s guidance software had released a software update
shortly after the sale of the aircraft, but the update was never
installed on Asia Today’s plane. The Cessna service bulletin listed
the software update as “[o]ptional” rather than “[r]ecommended
or “[m]andatory,” and did not describe the safety enhancements in
the update. Herzog’s experts claimed that, if the update had been
installed, the guidance system would have issued visual and audio
warnings 16 seconds before the crash, allowing Rainer time to abort
the landing. Flight records indicated that the guidance system did
not issue any such warnings until two seconds before the crash.
        After approximately 18 months of litigation, and a few days
before trial was scheduled to begin, the parties agreed to settle
the case for an unallocated $18,125,000.
        In the case of any wrongful death award, including one
obtained through settlement, the trial court must apportion
the award among the claimants. (Code of Civ. Proc., § 377.61;
Corder v. Corder (2007) 41 Cal. 4th 644, 653-654.) In any case
in which settlement proceeds are paid to a minor, the court must
approve the attorney fees paid out of the minor’s share. (See
Prob. Code, §§ 3600-3601.)




                                   5
        Herzog proposed that the court allocate 65 percent of the
proceeds, or $11,781,250, to Silke and Asia Today,3 and divide
the remaining 35 percent, or $6,343,750, equally among the four
children. Herzog requested 31 percent of the amount allocated to
the children as attorney fees, and informed the court that it would
collect attorney fees from Silke of approximately 30 percent of
the amount allocated to her. Herzog proposed that Rainer’s two
adult children from a prior marriage receive no money. Silke had
previously purchased their interests in Rainer’s estate, and she
incorrectly believed this included their right to recover from the
wrongful death lawsuit.
        The daughters did not know about the wrongful death suit
until the case was well underway. They did not contest the
settlement, but did disagree with their exclusion from the allocation
of the proceeds. Silke reached a settlement with the daughters for
their claims, which the court accepted.
        The court ultimately rejected Herzog’s proposed allocation
and, in April 2016, issued a statement of decision apportioning
all of the settlement proceeds to the four children, less one dollar,
which the court allocated to Silke. The court rejected Herzog’s
claim for 31 percent of the children’s share of the settlement and
instead awarded Herzog 10 percent. The court acknowledged
that Herzog had done “a good job in investigating [the] case” and
realized “a substantial sum.” On the other hand, the court noted
that “the case did not have to be tried” and faulted Herzog for
failing to notify the adult daughters of the case earlier. The court
concluded that this “was either negligent or a highly questionable
tactical decision, which caused much unnecessary litigation and
delays.”



      3 The proposed settlement does not specify the percentage to
be paid to Asia Today, as opposed to Silke.

                                  6
       After the trial court issued its statement of decision,
Herzog withdrew from representation of Silke and her children
due to the conflict of interest regarding the fee. Herzog moved
for a new trial on the issue of attorney fees, alleging that the court
had not made adequate findings to support the reduction in its
attorney’s fees. Silke and the children opposed the motion, arguing
that Herzog had forfeited this argument by failing to object to the
statement of decision. The trial court denied the motion.

                           DISCUSSION
       Herzog contends that the trial court abused its discretion
when it awarded attorney fees of only 10 percent of the total value
of the settlement and asks that we order the trial court to award it
31 percent of the children’s portion, rather than remanding the case
to the trial court to reconsider its ruling. We agree that the trial
court abused its discretion but we decline to determine in the first
instance what fee would be appropriate under California Rules of
Court, rule 7.955. Rather, that is a matter in the first instance for
the trial court to exercise its discretion.

      I.    Background on Approving a Settlement
            Involving Minors
       In any case in which a trial court approves a settlement
involving the payment of funds to a minor, the court must
make an order for the payment of reasonable attorney fees.
(See Prob. Code, §§ 3600-3601.) Rule 7.955 of the California Rules
of Court establishes the procedure the court must follow and factors
it may consider in determining whether an attorney’s proposed
fee is reasonable. We review the trial court’s decision regarding
attorney fees for abuse of discretion. (Thayer v. Wells Fargo Bank
(2001) 92 Cal. App. 4th 819, 832-833.) This is a deferential standard
of review, but “reversal is required where there is no reasonable
basis for the ruling or when the trial court has applied the wrong



                                  7
test to determine if the statutory requirements were satisfied.”
(Flannery v. California Highway Patrol (1998) 61 Cal. App. 4th
629, 634.)
       California Rules of Court, rule 7.955(a) provides that, in
the absence of a fee agreement previously approved by the court,
“the court must use a reasonable fee standard when approving
and allowing the amount of attorney’s fees payable from money or
property paid or to be paid for the benefit of a minor.” (Cal. Rules
of Court, rule 7.955(a)(1).) In determining whether a proposed fee
is reasonable, “[t]he court must give consideration to the terms of
any representation agreement made between the attorney and the
representative of the minor . . . and must evaluate the agreement
based on the facts and circumstances existing at the time the
agreement was made.” (Cal. Rules of Court, rule 7.955(a)(2).)
       Rule 7.955(b) of the California Rules of Court also
provides a “nonexclusive” list of factors the court may consider in
determining a reasonable attorney’s fee. The first of these factors
is “[t]he fact that a minor . . . is involved and the circumstances of
that minor.” (Cal. Rules of Court, rule 7.955(b)(1).) The remaining
factors pertain mostly to the nature of the legal work involved.
Thus, a court may consider “[t]he amount of the fee in proportion
to the value of the services performed” (Cal. Rules of Court,
rule 7.955(b)(2)), “[t]he novelty and difficulty of the questions
involved and the skill required to perform the legal services
properly” (Cal. Rules of Court, rule 7.955(b)(3)), and “[t]he
amount involved and the results obtained” (Cal. Rules of Court,
rule 7.955(b)(4)). Other factors pertain to other aspects of the
representation, including “[t]he time limitations or constraints
imposed by the representative of the minor . . . or by the
circumstances” (Cal. Rules of Court, rule 7.955(b)(5)); “[t]he
nature and length of the professional relationship between the
attorney and the representative of the minor” (Cal. Rules of Court,
rule 7.955(b)(6)); “[t]he experience, reputation, and ability of the

                                   8
attorney or attorneys performing the legal services” (Cal. Rules
of Court, rule 7.955(b)(7)); and “[t]he time and labor required”
(Cal. Rules of Court, rule 7.955(b)(8)). In addition, the court may
consider factors relating to the minor’s representative, including
“[t]he informed consent of the representative of the minor”
(Cal. Rules of Court, rule 7.955(b)(9)); “[t]he relative sophistication
of the attorney and the representative of the minor” (Cal. Rules
of Court, rule 7.955(b)(10)); and “[t]he likelihood, if apparent
to the representative of the minor . . . when the representation
agreement was made, that the attorney’s acceptance of the
particular employment would preclude other employment” (Cal.
Rules of Court, rule 7.955(b)(11)). The court may also consider
“[w]hether the fee is fixed, hourly, or contingent” (Cal. Rules of
Court, rule 7.955(b)(12)) and, if contingent, the court may consider
“(A) [t]he risk of loss borne by the attorney; [¶] (B) [t]he amount
of costs advanced by the attorney; and [¶] (C) [t]he delay in
payment of fees and reimbursement of costs paid by the attorney”
(Cal. Rules of Court, rule 7.955(b)(13)(A)-(C)). Finally, the court
may consider “[s]tatutory requirements for representation
agreements applicable to particular cases or claims.” (Cal. Rules
of Court, rule 7.955(b)(14).)

      II.   Application to this Case
      California Rules of Court, rule 7.955 does not dictate a
presumptively reasonable percentage or mathematical method
of determining the appropriate attorney fees under a contingency
agreement. Indeed, in adopting the rule, the Judicial Council
explicitly preempted local rules regarding attorney fees for minors,
many of which had established a baseline recovery of 25 percent.4

      4  Even if there is no benchmark starting point for attorney
fees in cases under California Rules of Court, rule 7.955, a court
may of course reasonably determine that 25 percent is an
appropriate percentage in a given case.

                                   9
The parties do not provide any argument to suggest that any
particular percentage is appropriate for all cases. We acknowledge
that what is reasonable in applying the factors in California Rules
of Court, rule 7.955 in any particular case may comprise a range of
percentages. Under the facts of this case, however, 10 percent was
not within that reasonable range. Although the trial court would
be acting within its discretion to award less than 31 percent, we
note that 31 percent is not out of line with awards in class actions,
which, like this case, involve attorney fees to be paid by a protected
class and that require court approval.
       Thus, our Supreme Court has upheld a decision to approve
a class action settlement providing that plaintiff receive one-third
of a $19 million settlement. (See Laffitte v. Robert Half Internat.
Inc. (2016) 1 Cal.5th 480, 485-486.) The Ninth Circuit deems
25 percent of the total recovery pool its standard starting point
for attorney fees in class-action settlements. (See In re Bluetooth
Headset Products Liability) (9th Cir. 2011) 654 F.3d 935, 942.)
Some California courts have also found this guideline reasonable
in class actions. (See, e.g., Consumer Privacy Cases (2009)
175 Cal. App. 4th 545, 557, fn. 13; Lealao v. Beneficial California,
Inc. (2000) 82 Cal. App. 4th 19, 24, fn. 1.)
       Here the trial court’s full statement on the matter is as
follows: “Turning to the issue of attorney’s fees, the Court is
not bound by a contingency agreement when considering the best
interests of the minors. Attorney fees must be carefully scrutinized
and adjusted if warranted. Here, the attorneys hired by Silke did
a good job in investigating this case. And, with the tremendous
assistance of a settlement judge, a substantial sum was realized.
On the other hand, the case did not have to be tried. Moreover,
the attorneys’ failure to notify [the adult daughters] of their claims
until the eve of trial—some 18 months after the case was filed—
was either negligent or a highly questionable tactical decision,
which caused much unnecessary litigation and delays. The Court

                                  10
concludes that a 10% award of contingency fees is fair and proper.”
The court went on to suggest that Silke was free to pay Herzog
“whatever sum she feels is reasonable. But paying these attorneys
their requested $5 million in fees out of the settlement proceeds
would be excessive, to the substantial detriment of Rainer’s sons
and contrary to this Court’s duty [to] assure that no injustice is
done to them.”
       We conclude the trial court gave too little consideration to
California Rules of Court, rule 7.955(a)(2), which required it to
take into account the terms of Herzog’s representation agreement
with Silke from the perspective of when the agreement was signed.
In addition, the court did not acknowledge the factors listed in
California Rules of Court, rule 7.955(b). Although these factors are
not mandatory, they provide a guide to the considerations relevant
to determining whether a fee protects the interests of a minor while
allowing an attorney to obtain a fair recovery. Instead of balancing
the relevant factors, the court gave overwhelming weight to a single
concern, the expense of the children’s extensive medical needs.
       California Rules of Court, rule 7.955 requires a trial court,
in determining reasonable attorney fees, to balance an attorney’s
interest in fair compensation with the protection of the interests
of a minor client. Thus, a trial court “must give consideration
to the terms of any representation agreement made between
the attorney and the representative of the minor or person
with a disability and must evaluate the agreement based on the
facts and circumstances existing at the time the agreement was
made.” (Cal. Rules of Court, rule 7.955(a)(2), italics added.)
Among the considerations is the length of the attorney’s delay
in receiving payment and risk of obtaining nothing at all. (See
Cal. Rules of Court, rule 7.955(b)(13)). In addition, the rule states
that “the value of the [attorney’s] services” (Cal. Rules of Court,
rule 7.955(b)(2)), “the skill required to perform the legal services
properly” (Cal. Rules of Court, rule 7.955(b)(3)), the attorney’s

                                 11
“experience, reputation, and ability” (Cal. Rules of Court,
rule 7.955(b)(7)), and “[t]he time and labor required” (Cal. Rules
of Court, rule 7.955(b)(8)) are all relevant factors.
       All of these factors support a recovery greater than
10 percent. One of the two attorneys who primarily worked
on the case, Ian Herzog, had 47 years of experience in aviation
accident cases, and the other, Thomas Yuhas, had 37 years of
experience. Both attorneys also have many years of experience
as pilots, which undoubtedly gave them insight as to the causes
of the crash. In this case, both sides agree that the risk of loss
was substantial. When viewed from the perspective of the time
it was signed, the representation agreement thus realistically
evaluated the high risk that there could be no recovery at all or
one substantially lower than was achieved.
       Herzog increased its risk by advancing more than $300,000
in costs in the case. Silke and Asia Today reimbursed some of
those expenses many months later, but Herzog incurred at least
$83,829.53 in expenses for which the firm was not entitled to
reimbursement if it did not win a recovery. And very importantly,
all parties agree that Herzog obtained a very good recovery for its
clients considering the circumstances of the case.
       California Rules of Court, rule 7.955 also contains protections
to ensure that attorneys do not take advantage of their minor
clients. A court considering attorney fees may take into
consideration “[t]he informed consent of the representative of the
minor” (Cal. Rules of Court, rule 7.955(b)(9)) and “[t]he relative
sophistication of the attorney and the representative of the minor
or person with a disability” (Cal. Rules of Court, rule 7.955(b)(10)).
The record demonstrates that Silke, who after Rainer’s death took
a major role in the management of Asia Today, was sophisticated.
She also was assisted by corporate counsel and the chief executive
officer of Asia Today in negotiations with Herzog. She had options
other than using a contingent fee lawyer because she had sufficient

                                  12
resources to hire attorneys by the hour. According to Herzog, the
clients elected to hire an attorney on a contingency basis because
of the significant risk involved in the case, and because they wanted
an attorney who had “skin in the game.”
       As important and relevant to the factors in California Rules
of Court, rule 7.955, no other attorneys Silke had contacted would
take the case on a contingency basis. Moreover, the fee percentages
were within the range commonly accepted at the time for adult
plaintiffs.
       As justification for reducing Herzog’s fee, the trial court cited
the needs of Silke’s children, in particular those suffering from
severe disabilities. Thus, the court noted that according to one
expert, the children would likely incur medical expenses totaling
$76 million over the course of their lives, and that the total value
of the settlement would not be sufficient to cover all these expenses.
The court concluded that it “must assiduously protect these minors
to the extent possible given the amount of settlement proceeds to be
allocated.”
       We accept that a child’s needs are a relevant and important
factor in determining a reasonable attorney fee—California Rules
of Court, rule 7.955(b)(1) states that the court may consider “[t]he
fact that a minor . . . is involved and the circumstances of that
minor.” This single factor, however, cannot overwhelm all other
considerations. Indeed, an overly strong emphasis on the client’s
medical needs when determining attorney fees could have the
perverse effect of reducing access to the courts to the neediest.
If attorneys know that courts are likely to drastically reduce their
contingency fee awards irrespective of the other considerations
in California Rules of Court, rule 7.955, it will be difficult or
impossible for those most in need to find qualified attorneys to
handle their cases.
       The court’s only criticism of Herzog’s representation was
that the firm failed to notify Rainer’s adult daughters about the

                                  13
existence of the lawsuit until a relatively late stage, which may
have contributed to the animosity between the daughters and
Silke and led to more drawn out litigation regarding the settlement
distribution. But even accepting that as a valid criticism, it did
not justify so low an award when so many other considerations
suggested a significantly higher fee award.
        The arbitrariness of the trial court’s award of only 10 percent
for attorney fees was compounded by the court’s allocation of the
settlement dollars. More specifically, the apportionment of the
proceeds between Silke and the children directly affected Herzog’s
recovery because the court has authority to reduce attorney fees
only with respect to those portions of an award payable to a minor.
In this case, if the trial court had apportioned even one-fifth of
the settlement funds to Silke—an amount that would not seem
unreasonable—it would have meant about $750,000 in additional
fees to Herzog under the retainer agreement with Silke.
       Finally, Herzog contends that, rather than remand the
case to the trial court for further proceedings, we should decide
for ourselves whether Herzog’s requested fee was reasonable. We
decline to do so. We recognize that “ ‘ “[t]he ‘experienced trial judge
is the best judge of the value of professional services rendered in
his court’ ” ’ ” (Thayer v. Wells Fargo Bank, supra, 92 Cal.App.4th
at p. 832) and it is not our role, even upon reversal, to decide in the
first instance what that fee should be.

      III.   Forfeiture
        Silke, as guardian ad litem, contends that Herzog forfeited
its objection to the distribution of settlement proceeds by failing
to file an objection to the statement of decision. In support of this
position, Silke cites In re Marriage of Arceneaux (1990) 51 Cal. 3d
1130 (Arceneaux), in which our Supreme Court stated that after
the trial court issues a statement of decision, a “party must state
any objection to the statement in order to avoid an implied finding


                                  14
on appeal in favor of the prevailing party.” (Id. at p. 1133.)
According to Silke, because Herzog failed to object to the trial
court’s failure to take into account relevant factors regarding
attorney fees, the firm may not now raise those contentions on
appeal. We are not persuaded.
       The Court’s decision in Arceneaux was based on its
interpretation of Code of Civil Procedure sections 632 and 634.
As the Court explained, “When the court announces its tentative
decision, a party may, under section 632, request the court to
issue a statement of decision explaining the basis of its
determination, and shall specify the issues on which the party is
requesting the statement; following such a request, the party
may make proposals relating to the contents of the statement.
Thereafter, under section 634, the party must state any objection
to the statement in order to avoid an implied finding on appeal
in favor of the prevailing party.” (Arceneaux, supra, 51 Cal.3d
at p. 1133, fn. omitted.) Under the terms of the statute, however,
an implied finding applies only “[w]hen a statement of decision does
not resolve a controverted issue, or if the statement is ambiguous.”
(Code Civ. Proc., § 634; accord, Arceneaux, supra, 51 Cal.3d
at p. 1136 [“if the statement fails to resolve a controverted issue or
is ambiguous[,] the defects must be brought to the court’s attention
to avoid presumptions in favor of the judgment”].)
       In this case, the trial court did resolve the issue of attorney
fees and stated its reasoning clearly. Herzog’s objections are not
about the court’s factual findings, but rather about the court’s
exercise of its discretion in reducing Herzog’s award. The only
inference to be drawn from the court’s failure to discuss the factors
of California Rules of Court, rule 7.955 in its statement of decision
is that the court found those factors unimportant in this case.
Neither Arcenaux nor Code of Civil Procedure section 634 requires a
party to file an objection to a statement of decision reiterating every
rejected argument in order to preserve those arguments on appeal.

                                  15
                         DISPOSITION
     The judgment of the trial court is reversed. Appellant is
awarded its costs on appeal.
     NOT TO BE PUBLISHED.




                                         ROTHSCHILD, P. J.
We concur:




                 JOHNSON, J.




                 BENDIX, J.




                                16
Filed 10/2/18
                CERTIFIED FOR PUBLICATION

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                          DIVISION ONE


NICOLAS SCHULZ, a Minor, etc.,               B277493
et al.,
                                             (Los Angeles County
       Plaintiffs and Respondents,
                                             Super. Ct. No. BC 537157)
       v.

JEPPESEN SANDERSON, INC.,
et al.,

       Defendants;

HERZOG, YUHAS, EHRLICH
& ARDELL, APC,

       Appellant.


THE COURT:
      The opinion in the above-entitled matter filed on
September 5, 2018, was not certified for publication in the
Official Reports. For good cause, it now appears that the
opinion should be published in the Official Reports and it is
so ordered.



_____________________________________________________________
ROTHSCHILD, P. J.        JOHNSON, J.       BENDIX, J.